United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clementon, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1882
Issued: April 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 11, 2019 appellant filed a timely appeal from an August 6, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated February 26, 2019, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
an oral hearing before an OWCP hearing representative.
FACTUAL HISTORY
On January 10, 2019 appellant, then a 48-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he injured his left knee while in the performance of
1

5 U.S.C. § 8101 et seq.

duty. He explained that, a dog appeared and while he was returning to his truck to avoid it, he
stepped on a branch and strained his left knee. On the reverse side of the claim form appellant’s
supervisor, K.R., contended that appellant’s injury was caused by his own misconduct because he
failed to follow the employing establishment’s safety procedures when approached by the dog.
Appellant stopped work on the date of injury.
On the first page of a January 10, 2019 authorization for examination and/or treatment
(Form CA-16), K.R. described appellant’s injury as a strained left knee and indicated that there
was doubt that his injury was sustained in the performance of duty.
In a medical report of even date, Dr. Matthew Wakeley, Board-certified in emergency
medicine, evaluated appellant due to the pain in his left knee. Based on a January 10, 2019 x-ray
of appellant’s left knee that, contained no acute findings, he diagnosed appellant with a left knee
sprain and provided him with treatment instructions. In a medical note of even date, Victoria
Dykes, a registered nurse, advised that appellant may return to work when cleared by a family
physician or specialist.
In a January 14, 2019 order form, Eric Drennen, a physician assistant, ordered a magnetic
resonance imaging scan of appellant’s left knee and noted an assessment of a rupture of the anterior
cruciate ligament (ACL) of the left knee. In a medical note of even date, he recorded a diagnosis
of a tendon strain and possible ACL injury. Mr. Drennen checked a box marked “yes” indicating
that appellant’s injury was causally related to his January 10, 2019 injury. In a January 14, 2019
duty status report (Form CA-17), he diagnosed a left ACL sprain and a left knee sprain and
described the January 10, 2019 injury as a possible ACL tear. Mr. Drennen opined that appellant
was unable to perform his regular work duties.
In a January 23, 2019 development letter, OWCP noted that it had not received evidence
sufficient to support appellant’s traumatic injury claim. It advised him of the type of evidence
necessary to establish his claim and provided a questionnaire for his completion regarding the
circumstances of the January 10, 2019 employment incident. OWCP also requested a narrative
medical report from appellant’s treating physician, which contained a detailed description of
findings and a diagnosis, explaining how the alleged work incident caused, contributed to, or
aggravated appellant’s medical condition. It afforded him 30 days to submit the necessary
evidence.
In a January 10, 2019 emergency medical services report, appellant recounted the incident
that day in which he was delivering mail and a dog began to chase him. He felt his knee pop when
he tripped over a fallen tree branch and fell to the ground.
By decision dated February 26, 2019, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the events occurred as described. It explained
that he did not provide the requested statements to explain the circumstances surrounding the
alleged January 10, 2019 incident.
On March 22, 2019 appellant timely requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. In an attached statement, he explained that on
January 10, 2019 as he was delivering mail, a big, growling, dog came out of the woods on the

2

side of the house. Appellant began to slowly walk backwards, toward his truck, with his mailbag
in front of him and his spray in hand, when he stepped on a branch and felt a sharp pain in his left
leg. The dog eventually ran back into the woods. Appellant reported that he completed two more
deliveries before he began to notice that he was having trouble bending his left knee and
subsequently called his supervisor to report his injury.
In a June 19, 2019 letter, OWCP notified appellant that a video teleconference hearing was
scheduled for July 25, 2019 at 9:00 a.m. Eastern Standard Time (EST). It also provided the address
of the video teleconference location. OWCP’s hearing representative mailed the notice to
appellant’s last known address of record. Appellant did not appear for the hearing.
By decision dated August 6, 2019, OWCP’s hearing representative determined that
appellant had received a 30-day advance written notice of the hearing scheduled for July 25, 2019
and that he failed to appear. The hearing representative further noted that there was no indication
in the record that appellant contacted OWCP prior to the hearing date to request a postponement
or provided an explanation to OWCP for his failure to appear at the hearing within 10 days of the
scheduled hearing. Consequently, appellant was deemed to have abandoned his request for an oral
hearing.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought. 2 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date. 3 OWCP has the burden of proving that
it properly mailed to a claimant and any representative of record a notice of a scheduled hearing. 4
A claimant who fails to appear at a scheduled hearing may request in writing, within 10
days after the date set for the hearing, that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the claimant
to appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing. 5

2

20 C.F.R. § 10.616(a).

3

Id. at § 10.617(b).

4

M.R., Docket No. 18-1643 (issued March 1, 2019); T.P., Docket No. 15-0806 (issued September 11, 2015);
Michelle R. Littlejohn, 42 ECAB 463 (1991).
5

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written
Record, Chapter 2.1601.6(g) (October 2011); see also A.J., Docket No. 18-0830 (issued January 10, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018).

3

ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing before an OWCP hearing representative.
Following OWCP’s February 26, 2019 decision, appellant filed a timely request for an oral
hearing before a representative of OWCP’s Branch of Hearings and Review. In a June 19, 2019
letter, OWCP’s hearing representative notified appellant that OWCP’s Branch of Hearings and
Review had scheduled a video teleconference for July 25, 2019 at 9:00 a.m. EST. The hearing
representative properly mailed the hearing notice to appellant’s last known address of record6 and
provided instructions on how to participate. There is no evidence of nondelivery of the hearing
notice. Appellant, however, failed to appear for the scheduled hearing and he did not request a
postponement or provide an explanation to OWCP for his failure to attend the hearing within 10
days of the scheduled hearing. 7 The Board thus finds that OWCP properly determined that he
abandoned his request for a telephonic hearing. 8
On appeal appellant explained that the reason he did not appear for the July 25, 2019
hearing was because he could not get the day off from work. As noted above, he received proper
notice of the scheduled hearing and did not timely request a postponement of the hearing or provide
the basis for his failure to participate within 10 days after the date set for the hearing as was
required.9 Thus, the Board finds that appellant abandoned his request for an oral hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing before an OWCP hearing representative. 10

6

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is known as the mailbox rule. See C.Y., Docket No. 18-0263 (issued
September 14, 2018).
7

E.S., Docket No. 19-0567 (issued August 5, 2019).

8

A.J., supra note 5.

9

Supra note 7.

10

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Janice B. Askin, Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

